264 P.3d 1293 (2011)
246 Or. App. 410
STATE of Oregon, Plaintiff-Respondent,
v.
JOON BUM KO, Defendant-Appellant.
C090146CR; A142884.
Court of Appeals of Oregon.
On Respondent's Petition for Reconsideration September 19, 2011.
Decided November 2, 2011.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, for petition.
Before ORTEGA, Presiding Judge, and BREWER, Chief Judge, and SERCOMBE, Judge.
PER CURIAM.
The state petitions for reconsideration of our decision in State v. Ko, 245 Or.App. 403, 263 P.3d 1082 (2011), in which defendant appealed his convictions for three counts of violating a court's stalking protective order, ORS 163.750. He assigned error to the denial of his motion for a judgment of acquittal as *1294 to Count 3 and to the failure to give a requested jury instruction as to two other counts. We affirmed as to two of the counts but reversed as to Count 3 and remanded for resentencing. Shortly after we issued our opinion in this case, the Supreme Court issued its opinion in State v. Ryan, 350 Or. 670, 261 P.3d 1189 (2011). In Ryan, the court reversed an earlier opinion of this court that formed the basis for our decision in this case. Under Ryan, our previous disposition in this case is incorrect as to Count 3; the trial court did not err by denying defendant's motion for a judgment of acquittal.
Reconsideration allowed; former opinion modified and adhered to as modified; former disposition withdrawn; affirmed.